Citation Nr: 0721950	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-25 764	)	DATE
	) 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic depression.  

2.  Entitlement to service connection for a chronic right hip 
disorder.  

3.  Entitlement to service connection for a chronic left hip 
disorder.  

4.  Entitlement to service connection for a chronic right 
ankle disorder.  

5.  Entitlement to service connection for a chronic left 
ankle disorder.

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's lumbar spine degenerative 
disc disease.  

7.  Entitlement to an increased disability evaluation for the 
veteran's right knee degenerative arthritis, currently 
evaluated as 10 percent disabling.  

8.  Entitlement to an increased disability evaluation for the 
veteran's right knee degenerative arthritis, currently 
evaluated as 10 percent disabling.  

9.  Whether the reduction of the disability evaluation under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 for 
the veteran's right patellar lateral subluxation from 10 
percent to noncompensable effective as March 1, 2005, was 
proper.  

10.  Whether the reduction of the disability evaluation under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 for 
the veteran's left patellar lateral subluxation from 10 
percent to noncompensable effective as March 1, 2005, was 
proper.  

11.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  

12.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.  


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from July 1969 to May 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Cleveland, Ohio, Regional Office (RO) which, in pertinent 
part, granted service connection for lumbar spine 
degenerative disc disease; assigned a 10 percent evaluation 
for that disability; effectuated the award as of March 1, 
2004; determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for chronic depression; proposed to reduce 
the evaluations under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 for the veteran's right knee patellar 
lateral subluxation and left knee patellar lateral 
subluxation from 10 percent to noncompensable; denied service 
connection for a chronic right hip disorder, a chronic left 
hip disorder, a chronic right ankle disorder, and a chronic 
left ankle disorder; denied increased evaluations for the 
veteran's right knee degenerative arthritis and left knee 
degenerative arthritis; and denied both a total rating for 
compensation purposes based on individual unemployability and 
special monthly compensation based on the need for regular 
aid and attendance or at the housebound rate.  In September 
2004, the veteran submitted a notice of disagreement (NOD).  
In December 2004, the RO effectuated the proposed reductions 
as of March 1, 2005.  In March 2005, the veteran was afforded 
a hearing before a VA hearing officer.  The hearing 
transcript may be reasonable construed as a NOD with the 
December 2004 reduction action.  

In May 2006, the RO issued a statement of the case (SOC) to 
the veteran which addressed the issues of whether new and 
material evidence has been received to reopen the veteran's 
claims of entitlement to service connection for chronic 
depression, a chronic bilateral hip disorder, and a chronic 
bilateral ankle disorder; increased evaluations for the 
veteran's right knee degenerative arthritis and left knee 
degenerative arthritis; the initial evaluation of his lumbar 
spine degenerative disc disease; a total rating for 
compensation purposes based on individual unemployability; 
and special monthly compensation based on the need for 
regular aid and attendance or at the housebound rate.  In 
June 2006, the veteran submitted an Appeal to the Board (VA 
Form 9).  

In March 2007, the veteran submitted a Motion to Advance on 
the Docket.  In May 2007, the Board granted the veteran's 
motion.  
The RO determined that new and material evidence had not been 
received to reopen the veteran's claims of entitlement to 
service connection for chronic depression, a chronic 
bilateral hip disorder, and a chronic bilateral ankle 
disorder.  As service connection for neither a chronic right 
hip disorder, a chronic left hip disorder, a chronic right 
ankle disorder, nor a chronic left ankle disorder has 
previously been adjudicated, the issues will be addressed 
below on the merits.  As to the issue of whether new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for chronic 
depression, the Board is required to consider the question of 
whether new and material evidence has been received to reopen 
the veteran's claim without regard to the RO's determination 
in order to establish the Board's jurisdiction to address the 
underlying claim and to adjudicate the claim on a de novo 
basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected lumbar 
spine degenerative disc disease.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as entitlement to an initial 
evaluation in excess of 10 percent for the veteran's lumbar 
spine degenerative disc disease.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  

The issues of service connection for a chronic acquired 
psychiatric disorder to include chronic depression; whether 
the reduction of the evaluation under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5257 for the veteran's right 
patellar lateral subluxation from 10 percent to 
noncompensable effective as March 1, 2005, was proper; 
whether the reduction of the evaluation under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5257 for the veteran's 
left patellar lateral subluxation from 10 percent to 
noncompensable effective as March 1, 2005, was proper; a 
total rating for compensation purposes based on individual 
unemployability; and special monthly compensation based on 
the need for regular aid and attendance or at the housebound 
rate are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The Department of Veterans Affairs 
(VA) will notify the veteran if further action is required on 
his part.  


FINDINGS OF FACT

1.  In October 2002, the RO denied service connection for 
chronic depression.  In October 2002, the veteran submitted a 
NOD with the adverse decision.  

2.  In April 2003, the RO issued a SOC to the veteran.  In 
June 2003, the veteran withdrew his October 2002 NOD.  

3.  The documentation received since the October 2002 RO 
decision is relevant and probative of the issue at hand.  

4.  Service connection is currently in effect for lumbar 
spine degenerative disc disease, right knee degenerative 
arthritis, left knee degenerative arthritis, right patellar 
lateral subluxation, and left patellar lateral subluxation.  

5.  A chronic right hip disorder was not manifested during 
wartime service or at any time thereafter.  

6.  A chronic left hip disorder was not manifested during 
wartime service or for many years thereafter.  The veteran's 
chronic left hip degenerative arthritic changes have not been 
objectively shown to have originated during wartime service.  

7.  The veteran's chronic left hip degenerative arthritic 
changes have not been objectively shown to be etiologically 
related to his service-connected disabilities.  

8.  A chronic right ankle disorder was not manifested during 
active service or for many years thereafter.  The veteran's 
chronic right ankle degenerative changes have not been 
objectively shown to have originated during wartime service.  

9.  The veteran's chronic right ankle degenerative changes 
have not been objectively shown to be etiologically related 
to his service-connected disabilities.  

10.  A chronic left ankle disorder was not manifested during 
active service or for many years thereafter.  The veteran's 
chronic left ankle degenerative changes e have not been 
objectively shown to have originated during wartime service.  

11.  The veteran's chronic left ankle degenerative changes 
have not been objectively shown to be etiologically related 
to his service-connected disabilities.  

12.  The veteran's lumbar spine degenerative disc disease has 
been objectively shown to be manifested by no more than 
lumbar forward flexion to "75-80 degrees;" a combined range 
of motion of the lumbar spine of 235 degrees; "mildly 
decreased" patellar reflexes; absent Achilles tendon 
reflexes; and no muscle spasm, guarding, or localized 
tenderness resulting in abnormal gait or abnormal spinal 
contour.  

13.  The veteran's right knee degenerative arthritis has been 
objectively shown to be manifested by no more than a range of 
motion of -20 to 90 degrees with pain; a "0 degrees/5 
degrees flexion contracture/90 degrees;" tenderness; a 
"remarkably tender patellofemoral grind test;" and  
patellofemoral arthritis.  

14.  The veteran's left knee degenerative arthritis has been 
objectively shown to be manifested by no more than a range of 
motion of -15 to 95 degrees with pain; a "5 degrees flexion 
contracture with 100 degrees of flexion;" tenderness; 
"positive patellofemoral grind tests;" and patellofemoral 
arthritis.  




CONCLUSIONS OF LAW

1.  The October 2002 RO decision denying service connection 
for chronic depression is final.  New and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for chronic depression has been presented.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2006).  

2.  A chronic right hip disorder was not incurred in or 
aggravated by wartime service, and service incurrence may not 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.326(a) (2006).  

3.  A chronic right hip disorder was not proximately due to 
or the result of the veteran's service-connected 
disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2006 as 
amended).  

4.  A chronic left hip disorder was not incurred in or 
aggravated by wartime service, and service incurrence may not 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.326(a) (2006).  

5.  A chronic left hip disorder was not proximately due to or 
the result of the veteran's service-connected disabilities.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310(a), 3.326(a) (2006 as amended).  

6.  A chronic right ankle disorder was not incurred in or 
aggravated by wartime service, and service incurrence may not 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.326(a) (2006).  

7.  A chronic right ankle disorder was not proximately due to 
or the result of the veteran's service-connected 
disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2006 as 
amended).  
8.  A chronic left ankle disorder was not incurred in or 
aggravated by wartime service, and service incurrence may not 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.326(a) (2006).  

9.  A chronic left ankle disorder was not proximately due to 
or the result of the veteran's service-connected 
disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2006 as 
amended).  

10.  The criteria for an initial evaluation in excess of 10 
percent for the veteran's lumbar spine degenerative disc 
disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5243 (2006).  

11.  The criteria for an evaluation in excess of 10 percent 
for the veteran's right knee degenerative arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2006).  

12.  The criteria for an initial evaluation in excess of 10 
percent for the veteran's left knee degenerative arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application to reopen his claim of entitlement to 
service connection for chronic depression; his claims of 
entitlement to service connection for a chronic right hip 
disorder, a chronic left hip disorder, a chronic right ankle 
disorder, and a chronic left ankle disorder and increased 
evaluations for his right knee degenerative arthritis and 
left knee degenerative arthritis; and the evaluation of his 
lumbar spine degenerative disc disease, the Board observes 
that the RO issued VCAA notices to the veteran in March 2004 
and August 2006 which informed him of the evidence generally 
needed to support claims for service connection and increased 
evaluations and the assignment of an evaluation and effective 
date of an initial award of service connection, and the 
assignment of an increased evaluation; what actions he needed 
to undertake; and how the VA would assist him in developing 
his claims.  Such notice effectively informed him of the need 
to submit any relevant evidence in his possession.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  The veteran was afforded a March 2005 
hearing before a VA hearing officer.  The hearing transcript 
is of record.  There remains no issue as to the substantial 
completeness of the veteran's application and claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  

In reviewing an application to reopen a claim of service 
connection, the Court has held that the VA must notify a 
veteran of the evidence and information that is necessary to 
both reopen his claim and to establish his entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet.App. 1 (2006).  In the instant appeal, the veteran was 
not informed of the specific evidence necessary to reopen his 
claim of service connection for chronic depression.  

Notwithstanding any deficiency in the notice given the 
veteran, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
as to whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for chronic 
depression given the favorable resolution below.  As to the 
issues of service connection for a chronic right hip 
disorder, a chronic left hip disorder, a chronic right ankle 
disorder, and a chronic left ankle disorder; an initial 
evaluation in excess of 10 percent for the veteran's lumbar 
spine degenerative disc disease; and increased evaluations 
for his right knee degenerative arthritis and left knee 
degenerative arthritis, a preponderance of the evidence is 
against his claims and any notice deficiency is thus rendered 
moot.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  


II.  Application to Reopen

Generally, absent the filing of a NOD within one year of the 
date of mailing of the notification of the initial review and 
determination of a veteran's claim and the subsequent filing 
of a timely substantive appeal, a rating determination is 
final and is not subject to revision upon the same factual 
basis except upon a finding of clear and unmistakable error.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2006).  

A.  Prior RO Decision

In October 2002, the RO denied service connection for chronic 
depression as the claimed disorder existed prior to service 
entrance and "the evidence also fails to establish that the 
depression has been permanently aggravated by your 
service-connected knee conditions."  The veteran was 
informed in writing of the adverse decision and his appellate 
rights in October 2002.  In October 2002, the veteran 
submitted a NOD.  In April 2003, the RO issued a SOC to the 
veteran and his accredited representative at the time.  In 
June 2003, the veteran withdrew his October 2002 NOD.  

The evidence considered by the RO in formulating its decision 
may be briefly summarized.  The veteran's service medical 
records do not refer to chronic depression.  In his September 
2001 claim for service connection, the veteran advanced that 
service connection was warranted for clinical depression as 
that disability had been aggravated by his service-connected 
"bi-lateral knee condition and its residuals."  The report 
of an August 2002 VA examination for compensation purposes 
states that the veteran presented a "long history of 
depression."  The veteran was diagnosed with "major 
depression, in complete remission."  The VA examiner 
commented that "it is possible that the depression is 
maintained by the osteoarthritis of the knees;" "it is 
possible that depression has been predisposed since he has 
had the mood swings from childhood time itself;" and "the 
pain in the knees may be maintaining the depression at this 
point."  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2006) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the October 2002 RO decision 
denying service connection for chronic depression consists of 
photocopies of the veteran's service medical records, VA 
clinical and examination documentation, private clinical 
documentation, Social Security Administration (SSA) records, 
the transcript of the March 2005 hearing on appeal, and 
written statements from the veteran and his spouse.  A 
September 2004 VA treatment record conveys that a treating VA 
psychiatric social worker concluded that the veteran's 
chronic depression "is caused by, aggravated by and related 
to his current [service-connected] disability."  The Board 
finds that September 2004 VA treatment record constitutes new 
and material evidence in that it is of such significance that 
it raises a reasonable possibility of substantiating the 
veteran's claim.  As new and material evidence has been 
received, the veteran's claim of entitlement to service 
connection for chronic depression is reopened.  


III.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran 
served continuously for ninety days or more during a period 
of war and arthritis (degenerative joint disease) becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006 as amended).  
The Court has clarified that service connection shall be 
granted on a secondary basis under the provisions of 38 
C.F.R. § 3.310(a) where it is demonstrated that a 
service-connected disorder has aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Service connection is currently in effect for 
lumbar spine degenerative disc disease, right knee 
degenerative arthritis, left knee degenerative arthritis, 
right patellar lateral subluxation, and left patellar lateral 
subluxation.  

The Court has clarified that while there may be multiple 
theories or means of establishing entitlement to a benefit 
for a disability, if the theories all pertain to the same 
benefit for the same disability, they constitute a single 
claim.  Roebuck v. Nicholson, 20 Vet.App. 307, 313 (2006).  

A.  Hips 

In his February 2004 claim for service connection, the 
veteran advanced that service connection was warranted for a 
chronic right hip disorder and a chronic left hip disorder 
secondary to his service-connected knee disabilities.  At a 
June 2004 VA examination for compensation purposes, the 
veteran complained of bilateral hip pain of 15 to 20 years' 
duration.  On examination of the hips, the veteran exhibited 
left-sided radiating low back pain and no hip abnormalities.  
Contemporaneous X-ray studies of the hips revealed mild left 
hip degenerative arthritic changes.  An impression of 
"normal left hip joints" was advanced.  The examiner 
commented that, "in regard to his hip, he does have 
essentially a normal hip examination and normal X-rays."  

In his September 2004 NOD, the veteran averred that his 
"bilateral hips are due to my service-connected knees."  At 
the March 2005 hearing on appeal, the veteran testified that 
he had been diagnosed by a VA X-ray study with left hip 
arthritis.  In his June 2006 Appeal to the Board (VA Form 9), 
the veteran reiterated that he had been found to exhibit left 
hip degenerative arthritis at the June 2004 VA examination 
for compensation purposes secondary to his service-connected 
knee disabilities.  

1.  Right Hip

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  A chronic right hip disorder was not objectively 
shown during wartime service or at any time thereafter.  

The veteran's claim is supported solely by his wife's and his 
own testimony and written statements.  Such statements are 
insufficient to establish the existence of a chronic right 
hip disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of evidence of current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Therefore, service connection for a 
chronic right hip disorder is denied.  

2.  Left Hip

A chronic left hip disorder was not manifested during active 
service or for many years following service separation.  The 
first clinical documentation of a chronic left hip disorder 
is the June 2004 VA X-ray study which revealed left hip 
degenerative arthritic changes.  No competent medical 
professional has attributed the onset of the veteran's left 
hip degenerative changes to either active service or his 
service-connected disabilities.  

The veteran's claim is supported solely by the veteran's 
spouse's testimony and his own testimony and written 
statements.  Such statements are insufficient to establish 
the causation of a particular condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
any objective evidence of the onset of the claimed disorder 
during or proximate to active service or that it otherwise 
originated during active service or secondary to the 
veteran's service-connected disabilities , the Board finds 
that a preponderance of the evidence is against service 
connection for a chronic left hip disorder.  

B.  Ankles

An April 2000 bone scan study of the lower extremities from 
Charles Peterson, 


M.D., revealed findings consistent with probably degenerative 
changes of the bilateral ankle joints.  A February 2003 
physical evaluation from Mary E. Johnson, M.D., indicates 
that the veteran exhibited a normal range of motion of the 
ankles.  
In his February 2004 claim for service connection, the 
veteran advanced that service connection was warranted for a 
chronic right ankle disorder and a chronic left ankle 
disorder secondary to his service-connected knee 
disabilities.  

At the June 2004 VA examination for compensation purposes, 
the veteran complained of bilateral ankle pain of 15 to 20 
years' duration.  Contemporaneous X-ray studies revealed 
"normal" ankles.  Physical examination of the veteran's 
ankles was deferred due to healing wounds on his feet.  

At the March 2005 hearing on appeal, the veteran testified 
that he experienced chronic bilateral ankle pain and 
swelling.  The veteran's spouse testified that the veteran's 
service-connected knee disabilities caused him to 
occasionally walk on the outside of his feet and thereby 
strained his ankles.  In his June 2006 Appeal to the Board 
(VA Form 9), the veteran reiterated that he had chronic right 
ankle and left ankle disabilities secondary to the impaired 
gait associated with his service-connected knee disabilities.  

A chronic ankle disorder was not objectively manifested 
during active service or for many years following service 
separation.  The first clinical documentation of either a 
chronic right ankle disorder or a chronic left ankle disorder 
is Dr. Johnson's April 2000 bone scan study which revealed 
probable right and left ankle degenerative changes.  No 
competent medical professional has attributed the onset of 
the veteran's probable right ankle and left ankle 
degenerative changes to either active service or his 
service-connected disabilities.  

The veteran's claims are supported solely by the veteran's 
spouse's testimony and his own testimony and written 
statements.  Such statements are insufficient to establish 
the causation of a particular condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
any objective evidence of the onset of the claimed disorders 
during or proximate to active service or that it otherwise 
originated during active service or secondary to the 
veteran's service-connected disabilities, the Board finds 
that a preponderance of the evidence is against service 
connection for both a chronic right ankle disorder and a 
chronic left ankle disorder.  


IV.  Lumbar Spine Degenerative Disc Disease

A.  Historical Review

The report of the June 2004 VA examination for compensation 
purposes states that the veteran was diagnosed with lumbar 
spine degenerative disc disease and facet arthropathy.  The 
examiner commented that it was at least as likely as not that 
his low back problems were related to his service-connected 
knee disabilities.  In September 2004, the RO granted service 
connection for lumbar spine degenerative disc disease; 
assigned a 10 percent evaluation for that disability; and 
effectuated the award as of March 1, 2004.  

B.  Initial Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R.§ 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine directs that a 10 percent evaluation is warranted where 
there is either forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; a combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; a combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent evaluation requires either 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation requires forward flexion of the cervical 
spine of 15 degrees or less or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for either unfavorable ankylosis of the entire 
cervical spine; forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation requires 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation requires incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  A 60 percent evaluation 
requires incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2006).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2006).  

At the June 2004 VA examination for compensation purposes, 
the veteran exhibited a range of motion of the lumbar spine 
of flexion to "75-80" degrees without "significant pain," 
hyperextension to 20 degrees with pain, lateral bending to 30 
degrees without pain, bilaterally, and rotation to 40 degrees 
without pain, bilaterally; "mildly decreased" patellar 
reflexes; and absent Achilles tendon reflexes.  

In his September 2004 NOD, the veteran advanced that the 
report of the June 2004 VA examination for compensation 
purposes did not reflect his actual lumbar spine range of 
motion as he could not stand at the time of the examination 
due to his nonservice-connected bilateral foot disabilities.  
He asserted that an evaluation in excess of 10 percent was 
warranted.  At the March 2005 hearing on appeal, the 
veteran's spouse testified that the veteran's lumbar spine 
disability was manifested by severe pain which necessitated 
the use of prescribed Oxycodone.  

The veteran's lumbar spine degenerative disc disease has been 
shown to be manifested by no more than lumbar forward flexion 
to "75-80 degrees;" a combined range of motion of the 
lumbar spine of 235 degrees; "mildly decreased" patellar 
reflexes; absent Achilles tendon reflexes; and no muscle 
spasm, guarding, or localized tenderness resulting in 
abnormal gait or abnormal spinal contour.  The Board notes 
that the veteran's gait abnormalities have been attributed to 
his service-connected right knee and left knee disabilities 
and his nonservice-connected diabetes mellitus and associated 
diabetic lower extremity disabilities.  The veteran's 
degenerative disc disease clearly merits assignment of at 
least a 10 percent evaluation under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  In the absence 
of either forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; a combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; muscle spasm or guarding severe enough to result 
in an abnormal gait; abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; or 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
the Board finds that an initial evaluation in excess of 10 
percent for the veteran's lumbar spine degenerative disc 
disease is not warranted.  


V.  Knees

A.  Historical Review

A May 1970 naval medical board report conveys that the 
veteran was diagnosed with severe bilateral chondromalacia 
patellae, moderate right knee and left knee genu valgum, and 
chronic bilateral patellar subluxation which existed prior to 
service entrance; was not aggravated during active service; 
and rendered him unfit for continued military service.  In 
September 1970, the RO established service connection for 
right patellar chondromalacia with subluxation and left 
patellar chondromalacia with subluxation and assigned 20 
percent evaluations for those disabilities.  

The report of an August 1973 VA examination for compensation 
purposes states that the veteran exhibited a full range of 
motion of the knees with crepitation and no joint tenderness 
or instability.  Contemporaneous X-ray studies of the knees 
were reported to be "essentially normal."  The veteran was 
diagnosed with "chondromalacia and subluxation of the 
patella, bilaterally not found" and right knee and left knee 
degenerative arthritis.  In September 1973, the RO 
recharacterized the veteran's right knee disability as right 
knee degenerative arthritis and his left knee disability as 
left knee degenerative arthritis; reduced the evaluations of 
those disabilities from 20 to 10 percent; and effectuated the 
reductions as of December 1, 1973.  

The report of an August 2002 VA examination for compensation 
purposes states that the veteran exhibited a "stiff-legged 
appearing gait;" a range of motion of the knees of 0-140 
degrees with crepitus, bilaterally; "somewhat laterally 
subluxed" patellae; "excessive valgus alignment of the 
knees;" and no ligamental instability.  He was diagnosed 
with "bilateral knee pain with patellofemoral arthritis, 
chondromalacia."  In October 2002, the RO granted separate 
10 percent evaluations under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 for right patellar lateral 
subluxation and right patellar lateral subluxation.  

B.  Increased Evaluations

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by the limitation of motion.  These 10 percent 
evaluations are combined and not added.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006).  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires limitation to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2006).  Limitation of extension of 
either leg to 10 degrees warrants a 10 percent evaluation.  A 
20 percent evaluation requires that extension be limited to 
15 degrees.  A 30 percent evaluation requires that extension 
be limited to 20 degrees.  A 40 percent evaluation requires 
that extension be limited to 30 degrees.  A 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).  The average 
normal range of motion of the knees is from 0 to 140 degrees.  
38 C.F.R. § 4.71 (2006).  

At the June 2004 VA examination for compensation purposes, 
the veteran exhibited a bilateral range of motion of the 
knees of "0/0/100" with pain and patellofemoral grinding.  
Contemporaneous X-ray studies of the knees revealed minimal 
arthritic changes. 

In his September 2004 NOD, the veteran clarified that he had 
exhibited a range of motion of the knees of 0 to 100 degrees 
at the June 2004 VA examination for compensation purposes.  
He advanced that such findings warranted assignment of 
evaluations in excess of 10 percent for his service-connected 
right knee and left knee arthritic disabilities.  

At the March 2005 hearing on appeal, the veteran's spouse 
testified that the veteran's knee disabilities were 
manifested by an altered gait and severe pain which 
necessitated the use of prescribed Oxycodone.   

At an April 2005 VA examination for compensation purposes, 
the veteran complained of intolerable chronic bilateral knee 
pain, stiffness, and associated weakness.  He was observed to 
walk with a wide-based, stiff-kneed, and unsteady gait.  On 
examination of the knees, the veteran exhibited an active 
range of motion of the right knee of -20 to 90 degrees with 
pain, a "0 degrees/5 degrees flexion contracture/90 
degrees," tenderness, and a "remarkably tender 
patellofemoral grind test" and a range of motion of the left 
knee of -15 to 95 degrees with pain, a "5 degrees flexion 
contracture with 100 degrees of flexion," tenderness, and 
"positive patellofemoral grind tests."  Contemporaneous 
X-ray studies of the knees revealed bilateral patellofemoral 
arthritis.  

1.  Right Knee 

The veteran's right knee degenerative arthritis has been 
objectively shown to be manifested by no more than a right 
knee range of motion of -20 to 90 degrees with pain; a "0 
degrees/5 degrees flexion contracture/90 degrees;" 
tenderness; a "remarkably tender patellofemoral grind 
test;" and patellofemoral arthritis.  Such limitation of 
motion is noncompensable under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  Therefore, an 
evaluation of 10 percent and no more is warranted for the 
veteran's right knee degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).  



2.  Left Knee

The veteran's left knee degenerative arthritis has been 
objectively shown to be manifested by no more than a left 
knee range of motion of -15 to 95 degrees with pain; a "5 
degrees flexion contracture with 100 degrees of flexion;" 
tenderness; "positive patellofemoral grind tests;" and 
patellofemoral arthritis.  Such limitation of motion is 
noncompensable under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  Therefore, an evaluation of 10 
percent and no more is warranted for the veteran's left knee 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2006).  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for chronic depression is granted.  

Service connection for a chronic right hip disorder, a 
chronic left hip disorder, a chronic right ankle disorder, 
and a chronic left ankle disorder is denied.  

An initial evaluation in excess of 10 percent for the 
veteran's lumbar spine degenerative disc disease is denied.  

Increased evaluations for the veteran's right knee 
degenerative arthritis and left knee degenerative arthritis 
are denied.  


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder to include depression is to be 
determined following a de novo review of the entire record.  

The September 2004 VA treatment record advances that a 
treating VA psychiatric social worker opined that the 
veteran's chronic depression "is caused by, aggravated by 
and related to his current [service-connected] disability."  
VA psychiatric clinical documentation dated in 2005 and 2006 
indicates that the veteran was diagnosed with bipolar II 
disorder.  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In light of the apparently conflicting VA 
psychiatric diagnoses, the Board finds that further VA 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.  

The RO has not issued a SOC to the veteran which addresses 
his NOD with the reduction of the evaluations for both his 
right patellar lateral subluxation and his left patellar 
lateral subluxation.  The Court has directed that where a 
veteran has submitted a timely NOD with an adverse decision 
and the RO has not subsequently issued a SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  

The Board finds that the issues of service connection for a 
chronic acquired psychiatric disorder; whether the reduction 
of the evaluation for the veteran's right patellar lateral 
subluxation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 from 10 percent to noncompensable 
effective as March 1, 2005, was proper; and whether the 
reduction of the evaluation for his left patellar lateral 
subluxation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 from 10 percent to noncompensable 
effective as March 1, 2005, was proper are inextricably 
intertwined with the issues of the veteran's entitlement to 
both a total rating for compensation purposes based on 
individual unemployability and special monthly compensation 
based on the need for regular aid and attendance or at the 
housebound rate given that such determinations require an 
accurate assessment of the functional impairment associated 
with all of the veteran's service-connected disabilities.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that 
an issue is inextricably intertwined does not establish that 
the Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed by the RO in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006); and the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Then contact the veteran and request 
that he provide information as to all 
post-service treatment of his chronic 
acquired psychiatric disorder including 
the names and addresses of all health 
care providers.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment at the Dayton, Ohio, 
VA medical facility after August 2006, 
not already of record, be forwarded for 
incorporation into the record.  

4.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature, etiology, 
and severity of his chronic acquired 
psychiatric disorder.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic acquired psychiatric disorder had 
its onset during active service; is in 
any other way causally related to active 
service; and/or is etiologically related 
to and/or has increased in severity 
beyond its natural progression secondary 
to the veteran's service-connected 
disabilities. 

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

5.  Then issue a SOC to the veteran and 
his accredited representative which 
addresses the issues of whether the 
reduction of the evaluation for the 
veteran's right patellar lateral 
subluxation from 10 percent to 
noncompensable under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5257 
effective as March 1, 2005, was proper 
and whether the reduction of the 
evaluation for his left patellar lateral 
subluxation from 10 percent to 
noncompensable 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 effective as March 
1, 2005, was proper.  The veteran should 
be given the appropriate opportunity to 
respond to the SOC.  

6.  Then adjudicate the issue of service 
connection for a chronic acquired 
psychiatric disorder to include 
depression on a de novo basis with 
express consideration of the provisions 
of 38 C.F.R. § 3.310 (2006 as amended) 
and the Court's holding in Allen v. 
Brown, 7 Vet. App. 439 (1995).  If the 
benefits sought on appeal remain denied, 
the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


